Citation Nr: 1550769	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses for treatment provided by Nature Coast Emergency Medical Services on July 27, 2013.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Gainesville, Florida Department of Veterans Affairs (VA) Medical Center.  On the Veteran's November 2013 VA Form 9, he requested a hearing before the Board; however, in a statement received in January 2015, he withdrew such request.


FINDINGS OF FACT

1.  The Veteran received private emergency medical treatment not authorized by VA from Nature Coast Emergency Medical Services on July 27, 2013 for symptoms related to a nonservice-connected myocardial infarction.

2.  The Veteran is not service-connected for any disabilities, nor is he participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

3.  The evidence shows that the Veteran has coverage under a health-plan contract (Medicare Parts A & B) for payment or reimbursement for the emergency treatment provided by Nature Coast Emergency Medical Services on July 27, 2013.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for private medical treatment expenses provided by Nature Coast Emergency Medical Services on July 27, 2013 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim.  In this regard, the Veteran was provided with a VCAA notice letter in November 2013 which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claim.  He responded that he had no further evidence or argument to present.  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks VA payment or reimbursement for unauthorized medical expenses for treatment he was provided by Nature Coast Emergency Medical Services on July 27, 2013.  

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment provided by Nature Coast Emergency Medical Services on July 27, 2013 was not pre-authorized by VA, and the Veteran does not so contend.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

      See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, a Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services under 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

The Veteran received private emergency medical treatment not authorized by VA from Nature Coast Emergency Medical Services on July 27, 2013 for symptoms (including substernal chest pain radiating to both arms) related to a nonservice-connected myocardial infarction.  The treatment rendered by Nature Coast Emergency Medical Services on July 27, 2013 consisted of ambulance transportation to a local private hospital.

The Veteran is not service-connected for any disabilities, nor is he participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.  For emergency transportation, the pertinent regulation provides that notwithstanding the provisions of 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for ambulance services may be made only if all of the specified conditions are met.  38 C.F.R. § 17.1003.  Because all of the listed criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  

The evidence shows that the Veteran has coverage under a health-plan contract (Medicare Parts A & B) for payment or reimbursement for the emergency treatment provided by Nature Coast Emergency Medical Services on July 27, 2013.  As pertinent to this claim, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the transportation services.  38 C.F.R. § 17.1003(c).  A "health-plan contract" includes Medicare.  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2) (health-plan contract includes an insurance program under 42 U.S.C.A. § 1395c (Medicare Part A) and 42 U.S.C.A. § 1395j (Medicare Part B)).  Therefore, because the Appellant has coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare does not cover all of the costs.

Effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement of the remainder in situations where a portion of the cost of the care is covered.  See 38 U.S.C.A. § 1725(c)(4) (West 2014); 38 C.F.R. § 17.1005(e) (2015).  However, the provision specifically pertaining to a health plan contract continues to require that for reimbursement, the Appellant "has no entitlement to care or services under a health-plan contract," which continues to be defined as including Medicare.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014); see 38 C.F.R. § 17.1002(f). Furthermore, 38 C.F.R. § 17.1003, which pertains to transportation services, does not include the provision regarding legal recourse against a third party that is included in 38 C.F.R. § 17.1002.

Therefore, because the Appellant had coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare did not cover all of the costs.  Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to reimbursement for private medical treatment expenses for treatment provided by Nature Coast Emergency Medical Services on July 27, 2013 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


